IN THE SUPREME COURT OF IOWA
                            No. 76 / 05-1868

                         Filed August 17, 2007


STATE OF IOWA,

      Appellee,

vs.

JOANN MINNIE KAMBER,

      Appellant.
________________________________________________________________________
      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, John D.

Lloyd, Judge.



      Defendant seeks further review of court of appeals decision

affirming her sentence for theft in the second degree, claiming district
court erroneously failed to consider sentencing option of deferred

judgment. DECISION OF COURT OF APPEALS VACATED. SENTENCE

VACATED AND CASE REMANDED FOR RESENTENCING.



      Mark C. Smith, State Appellate Defender, Nan Jennisch and

Dennis D. Hendrickson, Assistant State Appellate Defenders, for

appellant.



      Thomas J. Miller, Attorney General, Martha E. Boesen, Assistant

Attorney General, John P. Sarcone, County Attorney, and John H.

Judisch, Assistant County Attorney, for appellee.
                                   2

TERNUS, Chief Justice.

      The defendant, JoAnn Kamber, was sentenced to five years

imprisonment, suspended, with two years probation after pleading guilty

to theft in the second degree. Although the defendant had requested a

deferred judgment, the district court determined she was ineligible for

this sentencing option because she had been given deferred sentences for

two prior theft convictions. The defendant appeals, claiming the court

erred in concluding she was not eligible for a deferred judgment.     We

agree the defendant’s prior deferred sentences do not render her

ineligible for a deferred judgment. Therefore, we vacate her sentence and

remand for resentencing.

      I. Background Facts and Proceedings.

      On September 29, 2005, the defendant entered a plea of guilty to a

charge of theft in the second degree in violation of Iowa Code sections

714.1 and 714.2(2) (2005). At her subsequent sentencing, her counsel

asked the court to impose a deferred judgment. The State resisted this

request, pointing out the defendant had two prior deferred sentences for

theft. The State claimed these deferred sentences made the defendant

ineligible for a deferred judgment under Iowa Code section 907.3(1)(c),

which provides in relevant part:

            1. With the consent of the defendant, the court may
      defer judgment and may place the defendant on probation
      upon conditions as it may require. . . .
             However, this subsection shall not apply if any of the
      following is true:
            ....
           c. Prior to the commission of the offense the defendant
      had been granted a deferred judgment or similar relief, two
      or more times anywhere in the United States.
Iowa Code § 907.3(1)(c).
                                     3

      The district court concluded deferred sentences were “similar

relief” to deferred judgments within the meaning of section 907.3(1)(c),

and therefore, the defendant was ineligible for a deferred judgment. The

district court then sentenced the defendant to an indeterminate term not

to exceed five years, suspended the sentence, and placed Kamber on

probation for two years. The defendant was also fined and ordered to

pay costs and fees.

      Kamber appealed, asserting the district court erred in concluding

she was ineligible for a deferred judgment. Her appeal was transferred to

the court of appeals where the defendant’s sentence was affirmed. Like

the district court, the court of appeals concluded that a deferred

judgment and deferred sentence were “similar relief.” This court granted

the defendant’s application for further review.

      II. Scope of Review.

      This case poses a question of statutory interpretation. Therefore,

our review is for correction of errors of law. See State v. Wiederien, 709
N.W.2d 538, 540 (Iowa 2006).

      III. Discussion.

      The issue before this court is what sentencing options the

legislature intended by its enactment of section 907.3(1)(c).     We are

guided by well-established rules of statutory construction:

      [L]egislative intent is expressed by what the legislature has
      said, not [by] what it could or might have said. When a
      statute’s language is clear, we look no further for meaning
      than its express terms. Intent may be expressed by the
      omission, as well as the inclusion, of statutory terms. Put
      another way, the express mention of one thing implies the
      exclusion of other things not specifically mentioned.

State v. Beach, 630 N.W.2d 598, 600 (Iowa 2001) (citations omitted).

Another rule of statutory interpretation that is useful in this particular
                                    4

case is the principle that a statute is interpreted as an integrated whole.

See State v. Pickett, 671 N.W.2d 866, 870 (Iowa 2003). In other words,

we consider the context of the provision at issue and interpret the

provision consistent with the entire statute of which it is a part.     Id.

Finally, we keep in mind that the legislature may define the terms it

uses, and when it does, those definitions are the foundation of our

analysis. See State v. Durgin, 328 N.W.2d 507, 509 (Iowa 1983).

      The parties focus the majority of their arguments on the

similarities and dissimilarities of deferred judgments and deferred

sentences. Clearly, these sentencing options are alike in some respects,

but they are not synonymous.        In chapter 907, the legislature has

separately defined these terms:

            As used in this chapter, unless the context otherwise
      requires:
            1. “Deferred judgment” means a sentencing option
      whereby both the adjudication of guilt and the imposition of
      a sentence are deferred by the court. . . .
            2. “Deferred sentence” means a sentencing option
      whereby the court enters an adjudication of guilt but does
      not impose a sentence. . . .

Iowa Code § 907.1. While not conclusive, these distinct definitions signal

the legislature’s intent that a deferred judgment is something different

than a deferred sentence. At the same time, these sentencing options are

somewhat similar in that they both allow a defendant to avoid the

imposition of a sentence.

      We turn, then, to the specific statutory provision we must interpret

and examine the context within which the language at issue appears.

The statute in which the subject language is found, section 907.3(1), has

several paragraphs that limit a defendant’s eligibility for a deferred
                                    5

judgment.     We quote portions of the statute that shed light on the

meaning of paragraph (c):

            1. With the consent of the defendant, the court may
      defer judgment and may place the defendant on probation
      upon conditions as it may require. . . .
             However, this subsection shall not apply if any of the
      following is true:
              ....
            c. Prior to the commission of the offense the defendant
      had been granted a deferred judgment or similar relief, two or
      more times anywhere in the United States.
             d. Prior to the commission of the offense the
      defendant had been granted a deferred judgment or similar
      relief in a felony prosecution anywhere in the United States
      within the preceding five years . . . .
              ....
            g. The offense is a violation of section 321J.2 and the
      person has been convicted of a violation of that section or
      the person’s driver’s license has been revoked under chapter
      321J, and any of the following apply:
              ....
           (3) If the defendant has previously received a deferred
      judgment or sentence for a violation of section 321J.2,
      subsection 1, or for a violation of a statute in another state
      substantially corresponding to section 321J.2, subsection 1.
              ....
              h. Prior to the commission of the offense the
      defendant had been granted a deferred judgment or deferred
      sentence for a violation of section 708.2 or 708.2A which was
      issued on a domestic abuse assault, or was granted similar
      relief anywhere in the United States . . . .

Id. § 907.3(1) (emphasis added).

      In another subsection of the same statute, the legislature states

the circumstances under which the court may defer sentencing. See id.

§ 907.3(2).    This subsection provides that the court may not defer

sentence for a violation of section 708.2A “if the defendant has previously

received a deferred judgment or sentence for a violation of section 708.2
                                     6

or 708.2A which was issued on a domestic abuse assault, or if similar

relief was granted anywhere in the United States . . . .” Id. § 907.3(2)(a)

(emphasis added). Similarly, a deferred sentence is prohibited “[i]f the

defendant has previously received a deferred judgment or sentence for a

violation of section 321J.2, subsection 1, or for a violation of a statute in

another state substantially corresponding to section 321J.2, subsection

1.” Id. § 907.3(2)(c)(3) (emphasis added).

      When the statute is considered as an integrated whole, it is

apparent that when the legislature intended to include both deferred

judgments and deferred sentences, it expressly referred to both

sentencing options. This view leads us to the conclusion that when the

legislature did not use both terms, but only “deferred judgment,” it meant

only deferred judgments and not deferred sentences.         Accordingly, we

think the legislature’s use of the phrase “similar relief” in section

907.3(1)(c) was not a vague attempt to include deferred sentences within

the scope of that provision. Rather, the phrase “similar relief” was meant

to describe sentences from “anywhere in the United States” in which

“both the adjudication of guilt and the imposition of a sentence” were

deferred even though the foreign jurisdiction may refer to such relief by a

name other than “deferred judgment.”

      IV. Summary and Disposition.

      We hold section 907.3(1)(c) prohibits a defendant who has

previously received two or more deferred judgments from obtaining

another deferred judgment, but it does not prohibit a defendant who has

only received two or more deferred sentences for prior offenses from

receiving a deferred judgment.     The district court erred in refusing to

consider the option of a deferred judgment when it sentenced the

defendant because the defendant’s prior convictions resulted in deferred
                                   7

sentences, not deferred judgments.     We vacate the court of appeals’

contrary decision, vacate the defendant’s sentence, and remand this case

for resentencing.

      DECISION OF COURT OF APPEALS VACATED.                 SENTENCE

VACATED AND CASE REMANDED FOR RESENTENCING.